       Case 1:11-cr-30009-AA    Document 182    Filed 11/25/20   Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               MEDFORD DIVISION




UNITED STATES OF AMERICA,                            Case No. 1:11-cr-30009-AA-3
                                                        OPINION AND ORDER
            Plaintiff,

      vs.

SERGIO SALDIVAR GUTIERREZ,

            Defendant.


AIKEN, District Judge:

      On July 29, 2020, the Court denied defendant Sergio Saldivar Gutierrez’s

Motion to Reduce Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc. 165) without

prejudice and encouraged Gutierrez to notify the Court if conditions changed. On

November 14, 2020, Gutierrez contacted the Court through counsel to provide

updated information about his circumstances. On November 24, 2020, the Court held

a hearing to consider whether that information demonstrated changed circumstances




Page 1 – OPINION AND ORDER
         Case 1:11-cr-30009-AA          Document 182        Filed 11/25/20     Page 2 of 6




that warrant compassionate release and reaffirmed its earlier denial for the following

reasons. Doc. 181.

       Section 3582(c)(1)(A) authorizes a court to reduce a defendant’s sentence if the

court finds: (1) that the motion is properly before the Court; 1 (2) that “extraordinary

and compelling reasons warrant such a reduction,” “after considering the factors set

forth in 18 U.S.C. § 3553(a) to the extent they are applicable[;]” and (3) that “such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. §§ 3582(c)(1)(A), 3582(c)(1)(A)(i).

       Compassionate release is “rare” and “extraordinary,” and courts routinely deny

such claims. United States v. Mangarella, No. 3:06-cr-151-FDW-DCK-3, 2020 WL

1291835, at *2–3 (W.D.N.C. Mar. 16, 2020) (“[A] compassionate release ... is an

extraordinary and rare event.”) (citation omitted). A defendant bears the burden to

show special circumstances meeting the high bar set by Congress and the Sentencing

Commission for compassionate release. See United States v. Greenhut, No. 2:18-cr-

00048-CAS-1, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (holding that a

defendant bears the burden of establishing entitlement to sentencing reduction and

citing United States v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

       In 2011, Gutierrez pleaded guilty to one count of felon in possession of a

firearm, 18 U.S.C. § 922(g)(1). This charge, and others that were dismissed as part




        1 As stated in the earlier Opinion, the government does not dispute that the motion is properly

before the Court.



Page 2 – OPINION AND ORDER
           Case 1:11-cr-30009-AA        Document 182        Filed 11/25/20     Page 3 of 6




of the plea agreement,2 arose from Gutierrez’s and his co-defendants’ use of straw

purchasers to buy handguns in Oregon, which he transported to Southern California

for resale. Some of those handguns were recovered from crime scenes in Southern

California. As part of his plea agreement, Gutierrez agreed that his relevant conduct

involved at least 30 firearms. The Court sentenced him to a mandatory minimum

180-month term of imprisonment under the Armed Career Criminal Act, 18 U.S.C. §

924(e)(1). Gutierrez is incarcerated at FCI Atwater and is scheduled for transfer to

community corrections on October 23, 2023.

       Gutierrez asks the Court to reduce his sentence to time served because his age,

body mass index, and underlying conditions including hypoglycemia, allergic rhinitis,

and a history of asthma put him at increased risk of severe illness or death if he

contracts COVID-19. During the COVID-19 pandemic, many courts have recognized

that, when a defendant has a chronic medical condition that may substantially

increase the defendant’s risk of becoming seriously ill or dying from COVID-19, that

condition may satisfy the standard of extraordinary and compelling reasons. See

United States v. Hanson, No. 6:13-cr-00378-AA-1, 2020 WL 3605845, at *4 (D. Or.

July 2, 2020) (collecting cases). On the record before the court in July, the Court could

not find that Gutierrez’s risk met that standard. At the time, the Bureau of Prisons

was reporting one inmate and six staff with active, confirmed COVID-19 infections.




       2  The dismissed charges included one count of conspiracy to falsify firearms applications, four
counts of false statement on firearms applications, and one other count of felon in possession of a
firearm.



Page 3 – OPINION AND ORDER
        Case 1:11-cr-30009-AA    Document 182     Filed 11/25/20   Page 4 of 6




And Gutierrez’s hypoglycemia, allergic rhinitis, and history of asthma, though

concerning, appeared well controlled.

      The updated information provided in Gutierrez’s email and at the hearing

indicates that, since late July, he has experienced significant delays in receiving the

medication he needs to control his hypoglycemia and allergy symptoms and that most

of his requests for medical care have gone unanswered.

      Gutierrez uses glucose tablets to control his hypoglycemia. Following a refill

on September 22, his prescription expired. Gutierrez requested an appointment to

renew his prescription on October 13 and did not see a doctor for that appointment

until November 4.      As discussed in the Court’s earlier Opinion, Gutierrez’s

hypoglycemia could be a symptom of pancreatic insulinoma, a rare tumor of the

pancreas, or diabetes. On July 31, Gutierrez requested a Selective Arterial Calcium

Test, which is needed to rule out insulinoma, and was told that his request had been

forwarded to appropriate staff. He has not received a follow up.

       Gutierrez also reports that he has started to experience respiratory symptoms,

including wheezing and shortness of breath.        In August, he submitted several

requests to see a doctor about those symptoms and renew his prescription for a nasal

spray, which had helped control his allergies. As his symptoms worsened, Gutierrez

also requested a Pulmonary Function Test to evaluate his asthma, which has not

been well-documented in his medical records. Gutierrez received confirmation that

the requests had been forwarded to appropriate staff but has not received any other

follow up.




Page 4 – OPINION AND ORDER
         Case 1:11-cr-30009-AA     Document 182     Filed 11/25/20   Page 5 of 6




        Finally, Gutierrez submitted requests for other medical care, like an eye

appointment and flu shot. Most notably, in September, Gutierrez submitted a sick

call request reporting a sharp, needle-like pain in his right kidney. Three days later,

he passed a kidney stone. All these requests have gone unanswered.

        According to BOP, 26 inmates have tested positive for COVID-19, 18 have

recovered, and 370 have been tested over the course of the pandemic.          COVID-19

Coronavirus, FED. BUREAU OF PRISONS, https://www.bop.gov/coronavirus (last visited

Nov. 25, 2020). Currently, BOP reports that there are no active, confirmed cases

among inmates and one active case among staff at the Atwater complex, though 26

inmates have tests pending. Id. BOP’s information is only of limited value, however,

since it is not conducting universal testing in the institution. In fact, the total number

of inmates tested at Atwater represents just over a third of the inmate population.

        Gutierrez emphasizes the trends in reported COVID-19 cases instead. He

notes that the Atwater complex has suffered two distinct COVID-19 outbreaks since

this Court’s first hearing on July 8. In the first outbreak, six inmates tested positive

for COVID-19 between July 18, 2020 and August 3, 2020. In the second outbreak,

sixteen inmates tested positive between September 12, 2020 and October 26, 2020.

As Gutierrez observed, the Atwater outbreaks correspond in time to the second and

beginning of the third “waves” of COVID-19 in the United States. Because the third

wave is still growing, he is concerned that Atwater will experience a third outbreak

soon.




Page 5 – OPINION AND ORDER
        Case 1:11-cr-30009-AA     Document 182      Filed 11/25/20   Page 6 of 6




      The Court is very troubled by the lack of medical treatment or responsiveness

of Gutierrez’s medical concerns over the last three months.          The Court cannot,

however, find that these changed circumstances present extraordinary and

compelling reasons for sentence reduction, especially when considering the nature,

circumstances, and seriousness of Gutierrez’s underlying offense.

      The Government has sent several requests to BOP for updates on Gutierrez’s

medical care. At the hearing, the Government had not heard back and agreed to

update the Court and defense counsel as soon as BOP responded. Like the Court’s

earlier denial, this denial is without prejudice. Gutierrez shall have leave to renew his

request if conditions change and the Court will expedite consideration of that

request.

      IT IS SO ORDERED.

                  25th day of November 2020.
      Dated this _____




                                     /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge




Page 6 – OPINION AND ORDER
